Citation Nr: 1105357	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-12 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the Veteran is competent for the purpose of direct 
receipt of Department of Veterans Affairs (VA) compensation 
benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to October 
1979 and from February 1981 to June 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which determined that the Veteran was not competent 
to handle the disbursement of funds.  In September 2010, the 
Veteran testified at a hearing before the undersigned Acting 
Veterans Law Judge.   
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
appellant's claim so that she is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's VA and private treatment 
records, and the Veteran should be afforded another VA 
examination assessing whether she is competent for the purpose of 
direct receipt of VA compensation benefits.

A review of the record reveals that some of the Veteran's 
relevant private treatment records have not yet been associated 
with the claims file.  Specifically, in a May 2008 statement, the 
Veteran reported that she had been hospitalized at Memorial 
Behavioral Health in Gulfport, Mississippi, from November 2007 
and December 2007; however, to date, no such records have been 
associated with the claims file.  In this regard, the Board notes 
that VA has a duty to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, to 
include private medical records.  See 38 U.S.C.A. § 5103A(b)(1) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2010).  Accordingly, 
efforts should be made on remand to obtain a complete copy of all 
of the Veteran's outstanding private treatment records.  

Additionally, on remand, all relevant VA treatment records, to 
specifically include the Veteran's Mental Health Intensive Case 
Management (MHICM) records, should be obtained.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In this regard, the 
Board notes that the most recent VA treatment records on file are 
dated in April 2010, and the most recent MHICM records on file 
are dated in May 2010.  Moreover, the Board notes that, at her 
September 2010 Board hearing, the Veteran reported that, in 
addition to the MHICM social worker that visited her on a weekly 
basis, a field worker from the VARO in Jackson, Mississippi, 
W.E., has also been visiting her home and keeping records 
regarding her welfare; however, to date, none of W.E.'s 
records/reports have been associated with the claims file.  

Finally, the Board finds that another VA medical examination and 
opinion is necessary before the Board renders a decision in this 
case.  In this regard, the Board acknowledges that, in December 
2009, the Veteran was afforded a psychiatric examination, and 
that at that time, the examiner provided the opinion that she was 
not comfortable stating that the Veteran was capable of managing 
funds under VA standards.  In making this determination, the 
examiner noted that the Veteran continued to have significant 
issues with her finances due to her impulsive shopping and 
periods of mania.  As such, the December 2009 VA examiner 
recommended that the Veteran undergo a social worker evaluation 
in order to determine whether she was truly capable of managing 
her VA funds.  

The Board also acknowledges that, thereafter, in April 2010, the 
Veteran underwent a social and industrial survey, which was 
conducted by the MHICM social worker that had been regularly 
visiting the Veteran since April 2009, and that at that time, the 
social worker provided the opinion that, although the Veteran was 
not currently ready to assume unsupervised use of her money, this 
matter should be re-assessed in one year.  In this regard, the 
social worker pointed out that, to date, the Veteran had not had 
an adequate opportunity to demonstrate how she would cope with 
few to no restraints on her money, but that over the course of 
one year, enough behavior would be observed in order to make a 
decision as to whether to give the Veteran complete control of 
her money.  The social worker then went on to report that, if the 
Veteran demonstrated sufficient fiscal restraint over the 
following year, then at that time, it may be appropriate to 
relinquish oversight of her funds.  

On this record, the Board finds that the medical evidence of 
record is unclear as to whether the Veteran is currently unable 
to manage her VA funds and leaves significant doubt as to her 
incompetency.  In this regard, the Board points out that, unless 
the medical evidence is clear, convincing, and leaves no doubt as 
to the person's incompetency, a determination of incompetency 
will not be made without a definite expression regarding the 
question by the responsible medical authorities.  38 C.F.R. § 
3.353(c).  

Moreover, the Board notes that there is a legal presumption in 
favor of competency, and that a determination relative to 
incompetency should be based upon all of the evidence of record 
so that there is a consistent relationship between the percentage 
of disability, the facts relating to commitment or 
hospitalization, and the holding of incompetency.  38 C.F.R. 
§ 3.353(d).  

As such, in order to leave no reasonable doubt as to the 
Veteran's incompetency, the Board finds that a VA examination 
addressing whether the Veteran is competent to handle the 
disbursement of VA funds is necessary before a decision is 
rendered in this case.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§§ 3.159(4)(i),  3.353(c); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she identify the names, addresses, and 
approximate dates of treatment with 
respect to all private health care 
providers who have treated her bipolar 
disorder, to specifically include 
treatment records from Memorial Behavioral 
Health in Gulfport, Mississippi, dated in 
November 2007 and December 2007.  
Following the receipt of any necessary 
authorizations from the Veteran, attempts 
to obtain any medical records identified 
by the Veteran must be undertaken.  

2.  The RO/AMC should also make 
arrangements to obtain a complete copy of 
the Veteran's treatment records, to 
specifically include any MHICM records, 
from the VA Medical Center in Biloxi, 
Mississippi, dated since May 2010.  

3.  Additionally, the RO/AMC should make 
arrangements to obtain a complete copy of 
any social work/field reports pertaining 
to the Veteran from the RO in Jackson, 
Mississippi, to specifically include any 
records/reports written by W.E.  See 
September 2010 Board hearing transcript.  

4.  After the foregoing development has 
been completed, schedule the Veteran for 
an appropriate VA examination to determine 
whether she is competent to handle 
disbursement of VA funds.  The claims 
folder should be made available to and 
reviewed by the examiner.  In providing an 
opinion as to whether the Veteran is 
competent to handle the disbursement of VA 
funds, the examiner should specifically 
address the evidence of record regarding 
the Veteran's history of impulsive 
shopping and periods of mania due to her 
service-connected bipolar disorder.    

The examiner should provide a 
comprehensive report including complete 
rationales for any opinion reached.

5.  Then, readjudicate the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, issue the Veteran and her 
representative a supplemental statement of 
the case and provide an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


